Virgin, J.
All the objections raised by the respondent are based upon alleged defects in the warrant by virtue of which he was arrested and taken before the police court. That court had jurisdiction of the offense set out in the complaint, to which no objection is made. If the process, by virtue of which he was brought before that court, did not authorize the officer to arrest him, the respondent should have raised the objection then and there. Having appeared generally and pleaded not guilty to the complaint, as the record shows, he thereby waived all objections to matters of form in the warrant. Com. v. Henry, 7 Cush. 512. Com. v. Gregory, 7 Gray, 498. By the terms of the report, therefore, there must be

Judgment for the state.

Appleton, C. J., Walton, Dickerson, Bareows and Peters, JJ., concurred.